Citation Nr: 1746376	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  13-03 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD) and presently diagnosed as a mood disorder with anxious, depressive and hypomaniac or maniac symptoms.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to October 1972; from October 1972 to September 1977; and from November 1978 to September 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In August 2017, the Veteran testified before the undersigned Veterans Law Judge at a hearing held via live videoconference.  A transcript of that hearing is associated with the electronic claims file.


FINDINGS OF FACT

1. The Veteran does not meet the criteria for a diagnosis of PTSD.

2. The Veteran has an acquired psychiatric disorder, diagnosed as mood disorder with anxious, depressive and hypomaniac or maniac symptoms, which is at least as likely as not related to his high pressure military occupation as an air traffic controller.  


CONCLUSION OF LAW

The criteria for service connection of an acquired psychiatric disorder, diagnosed as mood disorder with anxious, depressive and hypomaniac or maniac symptoms, have been met. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  Here, given the positive outcome of the below decision, any failure on the part of VA in its duty to notify or assist would constitute harmless error.  

Service Connection

The Veteran seeks service connection for an acquired psychiatric disorder, which he describes as PTSD.

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Board finds that service connection should be granted for an acquired psychiatric disorder, diagnosed as mood disorder with anxious, depressive and hypomaniac or maniac symptoms.

At the outset, the Board finds that the Veteran does not meet the criteria for a diagnosis of PTSD.  Although his VA treatment records note a history of PTSD, and a letter submitted in June 2017 from a VA physician also opines in favor of such a diagnosis, in order for such a diagnosis to qualify for VA purposes, an in-service stressor must be corroborated.  See Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5) (2013) (requiring exposure to a traumatic event);  see also 38 C.F.R. § 4.125 (2016) (requiring diagnosis in conformity with the DSM-5 for service connection purposes). 

For his part, the Veteran has described multiple incidents during his work as an air traffic controller in the military, with one incident in particular, occurring in 1974 or 1975, where an aircraft crashed, and the pilot radioed to the Veteran just prior asking him tell his wife he loves her, thus making the Veteran the last person to speak with that pilot.  The Veteran provided dates and locations for his various incidents, as well as unit, company, and battalion numbers.  However, even in consideration of that testimony, a formal finding from the Joint Services Records Research Center (JSRRC) determined that the incidents, as reported by the Veteran, were unable to be verified from the available records.  Despite his continued lay testimony, he had not provided any further specific evidence which would warrant the Board remanding the claim for further consideration by the JSRRC.  

The Veteran has not alleged that he was in combat, neither has he testified that he fears hostile military or terrorist activity.  Rather, his stressors are related to specific events experienced while serving as an air traffic controller in Germany.  When considering a PTSD claim, the stressor alleged is non-combat in nature or not otherwise related to a fear of hostile military or terrorist activity, service records or other credible evidence must be shown to corroborate the claimed stressors.  After-the-fact medical evidence containing an opinion as to a causal relationship between PTSD and service, exclusively, cannot be used to corroborate a claimed stressor.  Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  Essentially, any medical diagnosis of PTSD which relies exclusively on unverified stressors, is not, in fact, a diagnosis of PTSD within conformity of the DSM-5.  Thus, to the extent that the Veteran has provided evidence that a doctor has diagnosed him with PTSD secondary to his witnessing various aircraft accidents, the Board cannot accept that diagnosis, because the stressor has not otherwise been corroborated by other credible evidence.  

Nonetheless, even when a specific stressor cannot be verified for purposes of a confirmed PTSD diagnosis, the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, this claim also includes any other psychiatric diagnoses which may be encompassed by the symptoms reported.  

The evidence of record shows that the Veteran, despite not meeting the criteria for a diagnosis of PTSD, does suffer from psychiatric symptoms.  In light of this, the Veteran was afforded a VA examination in June 2011.  In addition to polysubstance dependence, in remission, the Veteran was also diagnosed with a mood disorder, not otherwise specified, with anxious, depressive, and hypomanic or maniac symptoms.  Therefore, even though the PTSD diagnosis cannot be confirmed or accepted, a separate diagnosis associated with his symptoms is of record, and may be considered by the Board.  

The June 2011 VA examiner stated that it was at least as likely as not that the Veteran's mood disorder was related to his high-stress job as an air traffic controller in the military.  The Board also observes that the June 2017 letter from his VA physician also indicates a link between his symptoms and, not only his experiencing of multiple aircraft accidents (which have not been verified), but also the high-pressure atmosphere associated with his job as an air traffic controller.  

In sum, the Board is satisfied that the Veteran's presently diagnosed mood disorder is at least as likely as not related to the high-pressure duties associated with his military occupation as an air traffic controller.  As such, service connection should be granted.  



ORDER

Service connection for an acquired psychiatric disorder, diagnosed as mood disorder with anxious, depressive, and hypomanic or maniac symptoms, is granted.




____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


